 

Exhibit 10.1

ANTERO MIDSTREAM CORPORATION

LONG TERM INCENTIVE PLAN

RETENTION AWARD GRANT NOTICE

Pursuant to the terms and conditions of the Antero Midstream Corporation Long
Term Incentive Plan, as amended from time to time (the “Plan”), Antero Midstream
Corporation (the “Company”) hereby grants to the individual listed below (“you”
or the “Participant”) the Cash Award (the “Retention Award”) set forth
below.  This Retention Award (this “Award”) is subject to the terms and
conditions set forth herein and in the Retention Award Agreement attached hereto
as Exhibit A (the “Agreement”) and the Plan, each of which is incorporated
herein by reference.  Capitalized terms used but not defined herein shall have
the meanings set forth in the Plan.

 

Participant:

[___________]

 

 

Date of Grant:

[___________]

 

 

Total Amount of the Retention Award:

[___________]

 

 

Vesting Schedule:

[___________]

 

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Retention Award Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 



 



 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.

 

 

 

 

 

ANTERO MIDSTREAM CORPORATION

 

 

 

By:

 

 

 

Alvyn A. Schopp

 

 

Chief Administrative Officer and Regional

 

 

Vice President

 

 

 

PARTICIPANT

 

 

 

 

 

[Name of Participant]

 

 



Signature Page to

Retention Award Grant Notice



 

EXHIBIT A

RETENTION AWARD AGREEMENT

This Retention Award Agreement (this “Agreement”) is made as of the Date of
Grant set forth in the Grant Notice to which this Agreement is attached by and
between Antero Midstream Corporation, a Delaware corporation (the “Company”),
and [___________] (“Employee”).  Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.

1.         Award.  In consideration of Employee’s past and/or continued
employment with, or service to, the Company or an Affiliate and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to Employee the Retention Award
set forth in the Grant Notice on the terms and conditions set forth in the Grant
Notice, this Agreement and the Plan, which is incorporated herein by reference
as a part of this Agreement.  In the event of any inconsistency between the Plan
and this Agreement, the terms of the Plan shall control.  Unless and until the
Retention Award has become vested in the manner set forth in the Grant Notice,
Employee will have no right to receive any payments in respect of the Retention
Award.  Prior to settlement of this Award, this Award represents an unsecured
obligation of the Company, payable only from the general assets of the Company.

2.         Vesting of the Retention Award.

(a)        Except as otherwise set forth in this Section 2, the Retention Award
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.  In the event of the termination of Employee’s employment prior to the
vesting of all of the Retention Award (but after giving effect to any
accelerated vesting pursuant to this Section 2), any unvested portion of the
Retention Award will be forfeited without further notice and at no cost to the
Company.

(b)        [___________]

(c)        [___________]

3.         Settlement of the Retention Award.  As soon as administratively
practicable following the vesting of the Retention Award (or any portion
thereof) pursuant to Section 2, but in no event later than 30 days after such
vesting date, the Company shall deliver to Employee (or Employee’s permitted
transferee, if applicable) an amount in cash equal to the portion of the
Retention Award that has become vested on the applicable vesting date. Neither
this Section 3 nor any action taken pursuant to or in accordance with this
Agreement shall be construed to create a trust or a funded or secured obligation
of any kind.

4.         Tax Withholding.  The Company or any Affiliate may withhold and
deduct from any payments made or to be made pursuant to this Agreement all
federal, state, local and other taxes as the Company or any Affiliate deems to
be required pursuant to any law, ordinance or governmental regulation or ruling.

 



Exhibit A-1



 

5.         Non-Transferability.  During the lifetime of Employee, the Retention
Award may not be sold, pledged, assigned or transferred in any manner other than
by will or the laws of descent and distribution, unless and until the cash
underlying the Retention Award has been paid.  Neither the Retention Award nor
any interest or right therein shall be liable for the debts, contracts or
engagements of Employee or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

6.         Execution of Receipts and Releases.  Any payment of cash to Employee
or Employee’s legal representative, heir, legatee or distributee, in accordance
with this Agreement shall be in full satisfaction of all claims of such person
hereunder.  As a condition precedent to such payment or issuance, the Company
may require Employee or Employee’s legal representative, heir, legatee or
distributee to execute a release of claims and receipt therefor in such form as
it shall determine appropriate; provided, however, that any review period under
such release will not modify the date of settlement with respect to any vested
portion of the Retention Award.

7.         No Right to Continued Employment or Awards.

(a)        For purposes of this Agreement, Employee shall be considered to be
employed by the Company as long as Employee remains an employee of the Company,
any Affiliate or Antero Resources Corporation, or an employee of a corporation
or other entity (or a parent or subsidiary of such corporation or other entity)
assuming or substituting a new award for this Award.  Without limiting the scope
of the preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status of the entity or other organization that
employs Employee.  Nothing in the adoption of the Plan, nor the Retention Award
thereunder pursuant to the Grant Notice and this Agreement, shall confer upon
Employee the right to continued employment by, or a continued service
relationship with, the Company or any such Affiliate, or any other entity, or
affect in any way the right of the Company or any such Affiliate, or any other
entity to terminate such employment at any time.  Unless otherwise provided in a
written employment agreement or by applicable law, Employee’s employment by the
Company, or any such Affiliate, or any other entity shall be on an at-will
basis, and the employment relationship may be terminated at any time by either
Employee or the Company, or any such Affiliate, or other entity for any reason
whatsoever, with or without cause or notice.  Any question as to whether and
when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee or its delegate, and such
determination shall be final, conclusive and binding for all purposes.

(b)        The grant of the Retention Award is a one-time benefit and does not
create any contractual or other right to receive a grant of Awards or benefits
in lieu of Awards in the future. Future Awards will be at the sole discretion of
the Company.





A-2



 

8.         Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing.  In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at Employee’s principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company.  In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

9.         Agreement to Furnish Information.  Employee agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

10.       Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Retention Award granted hereby; provided¸
however, that the terms of this Agreement shall not modify and shall be subject
to the terms and conditions of any employment and/or severance agreement between
the Company (or an Affiliate or other entity) and Employee in effect as of the
date a determination is to be made under this Agreement.  Without limiting the
scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of Employee shall be effective
only if it is in writing and signed by both Employee and an authorized officer
of the Company.

11.       Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

12.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement without Employee’s consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon Employee and Employee's beneficiaries,
executors, administrators and the person(s) to whom the Retention Award may be
transferred by will or the laws of descent or distribution.

13.       Clawback.  Notwithstanding any provision in this Agreement, the Grant
Notice or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any SEC rule or any
applicable securities exchange listing standards and/or (b) any policy that may
be adopted or amended by the Board from time to time, all amounts paid hereunder
shall be subject to forfeiture, repurchase, recoupment and/or cancellation to
the extent necessary to comply with such law(s) and/or policy.

14.       Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.





A-3



 

Delivery of an executed counterpart of the Grant Notice by facsimile or pdf
attachment to electronic mail shall be effective as delivery of a manually
executed counterpart of the Grant Notice.

15.       Severability.  If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

16.       Nonqualified Deferred Compensation Rules. None of the Retention Award
or any amounts payable pursuant to this Agreement are intended to constitute or
provide for a deferral of compensation that is subject to the Nonqualified
Deferred Compensation Rules. Nevertheless, to the extent that the Committee
determines that the Retention Award may not be exempt from the Nonqualified
Deferred Compensation Rules, then, if Employee is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when Employee becomes eligible for
settlement of the Retention Award upon his “separation from service” within the
meaning of the Nonqualified Deferred Compensation Rules, then to the extent
necessary to prevent any accelerated or additional tax under the Nonqualified
Deferred Compensation Rules, such settlement will be delayed until the earlier
of: (a) the date that is six months following Employee’s separation from service
and (b) Employee’s death.  Notwithstanding the foregoing, the Company makes no
representations that the payments provided under this Agreement are exempt from
or compliant with the Nonqualified Deferred Compensation Rules and in no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with the Nonqualified Deferred Compensation Rules.

[Remainder of Page Intentionally Blank]

A-4

